254 F.2d 598
Leon A. BRINKLEY, Sr., Appellant,v.PENNSYLVANIA RAILROAD COMPANY.
No. 12457.
United States Court of Appeals Third Circuit.
Argued April 17, 1958.
Decided May 5, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Fred L. Wham, Judge.
James E. Beasley, Philadelphia, Pa. (Richter, Lord & Levy, Philadelphia, Pa., on the brief), for appellant.
Robert M. Landis, Philadelphia, Pa. (Barnes, Dechert, Price, Myers & Rhoads, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant in this Federal Employer's Liability action urges that the refusal of two of his requests to charge was error.


2
Under the facts and law the requests as stated were properly denied.


3
Our examination of the charge satisfies us that the true issues in the case were fully, carefully and fairly given the jury by the trial judge.


4
The judgment of the district court will be affirmed.